ORDER
PER CURIAM.
Steven Rozier appeals from the judgment entered on his convictions after a jury trial for murder in the second degree, assault in the first degree and two counts of armed criminal action. There was no error in admitting the entire, unredacted videotaped statement of a witness, in overruling the prosecutor’s questions posed to Appellant about why he had a gun, when it was loaded, and with how many bullets and in overruling the motion for judgment of acquittal and accepting the guilty verdicts. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).